Name: Council Directive 93/58/EEC of 29 June 1993 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables and the Annex to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a first list of maximum levels
 Type: Directive
 Subject Matter: health;  plant product;  means of agricultural production;  deterioration of the environment;  agricultural activity
 Date Published: 1993-08-23

 Avis juridique important|31993L0058Council Directive 93/58/EEC of 29 June 1993 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables and the Annex to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a first list of maximum levels Official Journal L 211 , 23/08/1993 P. 0006 - 0039 Finnish special edition: Chapter 3 Volume 52 P. 0008 Swedish special edition: Chapter 3 Volume 52 P. 0008 COUNCIL DIRECTIVE 93/58/EEC of 29 June 1993 amending Annex II to Directive 76/895/EEC relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables and the Annex to Directive 90/642/EEC relating to the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables, and providing for the establishment of a first list of maximum levelsTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 76/895/EEC of 23 November 1976 relating to the fixing of maximum levels for pesticide residues in and on fruit and vegetables (1), and in particular Article 5 thereof, Having regard to Council Directive 90/642/EEC of 27 November 1990 on the fixing of maximum levels for pesticide residues in and on certain products of plant origin, including fruit and vegetables (2), and in particular Article 1 thereof, Having regard to the proposal from the Commission, Whereas the pesticides chlorbenzide and 1,1-dichloro-2,2-bis (4-ethyl-phenyl) ethane are no longer of economic importance; whereas their residues are unlikely to occur in foodstuffs; whereas it is therefore appropriate to delete them from Annex II to Directive 76/895/EEC; Whereas in order to establish mandatory maximum levels of pesticide residues at Community level it is necessary to transfer provisions from Directive 76/895/EEC to Directive 90/642/EEC relating to the pesticides amitrole, atrazine, binapacryl, bromophos-ethyl, captafol, DDT, dichlorprop, dinoseb, dioxathion, endrin, ethylene dibromide, fenchlorphos, heptachlor, maleic hydrazide, methyl bromide (except for certain products), paraquat, TEPP, 2,4,5-T and toxaphene; whereas certain of those provisions should be amended in the light of technical and scientific progress; Whereas it is necessary to amend the Annex to Directive 90/642/EEC, in order that sunflower seed and olives may be more appropriately described considering current trade practices, thereby facilitating control of pesticide residues therein; Whereas pesticide residues may arise in products of plant origin, including fruit and vegetables, as a result of current or previous agricultural practices; whereas, to establish maximum levels for present practices, it is necessary to take into account relevant data for both authorized pesticide uses and supervised trials; whereas, however, available data are frequently insufficient in terms of current standards to establish maximum levels, whereas in the case of previous agricultural practices, appropriate monitoring data must be evaluated; Whereas satisfactory monitoring data exist in order to establish maximum pesticide residue levels in tea for aldrin, dieldrin, chlordane, DDT, endrin, heptachlor, HCH and HCB; Whereas, in the case of certain pesticides used in the production of tea, insufficient data exist under current standards to establish maximum residue levels; whereas Member States may therefore fix, whilst respecting Community law, maximum levels in order to allow sufficient time for the generation of the necessary data for a Community decision to be taken; whereas, in the case of the pesticides ethion, omethoate and dimethoate used in the production of tea, sufficient data only exist to establish on a temporary basis maximum residue levels; Whereas, in order better to estimate dietary intake of pesticide residues, it is prudent to establish simultaneously, where possible, maximum residue levels for individual pesticides in all major components of the diet; whereas these levels represent the use of minimum quantities of pesticide to achieve adequate control, applied in such a manner that the amount of residue is the smallest practicable and is toxicologically acceptable; Whereas it is now appropriate that maximum levels be fixed for certain pesticides in products of plant origin, namely acephate, benomyl, carbendazim, thiophanate-methyl, maneb, mancozeb, metiram, propineb, zineb, methamidophos, procymidone, chlorothalonil, chlorpyrifos, chlorpyrifos-methyl, cypermethrin, deltamethrin, fenvalerate, glyphosate, imazalil, iprodione, permethrin and vinclozolin; Whereas, however, available data are insufficient for certain pesticide-crop combinations; whereas a period of time, not exceeding four years, will be necessary to generate such data; whereas, therefore, maximum levels should be established on the basis of such data by 1 January 1998 at the latest; whereas failure to provide satisfactory data would normally result in the establishment of levels at the appropriate limit of determination; Whereas the maximum residue levels established in this Directive will have to be reviewed in the framework of the re-evaluation of active substances provided for in the work programme established in Article 8 (2) of Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (3), HAS ADOPTED THIS DIRECTIVE: Article 1 Annex II to Directive 76/895/EEC is hereby amended as follows: 1. the entries relating to the following pesticide residues shall be deleted: amitrole atrazine binapacryl bromophos-ethyl captafol chlorbenside DDT (sum of DDT-, TDE- and DDE-isomers, expressed as DDT) dichlorprop 1,1-dichloro-2,2-bis (4-ethyl-phenyl-) ethane dinoseb dioxathion endrin ethylene dibromide fenchlorphos heptachlor maleic hydrazide paraquat TEPP toxaphene 2,4,5-T 2. for methyl bromide the entry in the third column entitled 'Maximum levels' shall read as follows: '0,1: Nuts, apricots, peaches, plums, figs and grapes'. Article 2 Directive 90/642/EEC is hereby amended as follows: 1. the former Annex becomes Annex I; 2. that part of the Annex relating to miscellaneous fruit and oil seeds shall be amended as follows: /* Tables: see OJ */ 4. the following Annex shall be added: 'ANNEX II Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Acephate Chlorothalonil Chlorpyrifos Chlorpyrifosmethyl Cypermethrin, including other mixtures of constituent isomers (sum of isomers) Deltamethrin Fenvalerate, including other mixtures of constituent isomers (sum of isomers) Glyphosate Imazalil Iprodione Permethrin (sum of isomers) 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts I) CITRUS FRUIT 1 0,01* 0,3 2 0,05* (c) 0,1* 5 0,5 Grapefruit (a) Lemons (c) Limes Mandarines (including clementines and similar hybrids) (c) Oranges (c) Pomelos Others 0,05* 0,02* II) TREE NUTS (shelled or unshelled) 0,02* 0,01* 0,05* 0,05* 0,05* 0,05* 0,05* 0,1* 0,02* 0,1 Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts (a) Macadamia Pecans Pine nuts Pistachios Walnuts Others 0,02* 0,05* III) POME FRUIT (a) (b) 0,5 0,5 1 0,1 1 0,1* 5 10 1 Apples Pears Quinces Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Acephate Chlorothalonil Chlorpyrifos Chlorpyrifosmethyl Cypermethrin, including other mixtures of constituent isomers (sum of isomers) Deltamethrin Fenvalerate, including other mixtures of constituent isomers (sum of isomers) Glyphosate Imazalil Iprodione Permethrin (sum of isomers) IV) STONE FRUIT 0,1 0,1* 0,02* 5 1 Apricots 0,02* (b) 2 (c) Cherries 0,02* (b) (c) 1 Peaches (including nectarines and similar hybrids) (a) (b) (c) (c) 2 (c) Plums (a) 0,2 1 Others 0,02* 0,01* 0,05* 0,05* 0,05* 0,05* V) BERRIES AND SMALL FRUIT Table and wine grapes 0,02* 0,5 0,2 0,5 0,1 1 0,1* 0,02* 10 1 Table grapes 1 Wine grapes (b) Strawberries (other than wild) 0,02* (b) 0,2 0,5* (c) 0,05* 0,05* 0,1* (a) 10 (c) Cane fruit (other than wild) 0,02* (b) (c) 0,05* 0,5 (c) 0,05* 0,1* 0,02* 5 (c) Blackberries Loganberries Raspberries Others Other small fruit and berries (other than wild) 0,02* 0,05* 0,05* 0,1* 0,02* Bilberries (c) 10 Cranberries 2 (c) Currants (red, black and white) (b) (c) (c) 0,2 10 (c) Gooseberries (b) (c) (c) 0,2 10 (c) Others 0,01* 0,05* 0,05* 0,05* 0,02* 0,05* Wild berries and wild fruit 0,02* 0,01* 0,05* 0,05* 2 0,05* 0,05* 0,1* 0,02* 0,02* 0,05* VI) MISCELLANEOUS FRUIT 0,02* 0,01* 0,05* 0,05* 0,05* Avocados Bananas (c) 2 (a) Dates * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Acephate Chlorothalonil Chlorpyrifos Chlorpyrifosmethyl Cypermethrin, including other mixtures of constituent isomers (sum of isomers) Deltamethrin Fenvalerate, including other mixtures of constituent isomers (sum of isomers) Glyphosate Imazalil Iprodione Permethrin (sum of isomers) Figs (c) Kiwi 2 (c) 5 1 Kumquats Litchis Mangoes Olives (c) 0,1* (d) (c) Passion fruit Pineapples Pomegranates Others 0,05* 0,05* 0,1* 0,02* 0,02* 0,05* 2. Vegetables, fresh or uncooked, frozen or dry I) ROOT AND TUBER VEGETABLES 0,02* 0,05* 0,05* 0,05* 0,1* 0,02* Beetroot (c) Carrots (b) 0,1 (a) Celeriac (b) (a) 0,1 Horseradish Jerusalem artichokes Parsnips (c) Parsley root Radishes (c) (a) 0,1 Salsify Sweet potatoes Swedes (c) (c) Turnips (c) (c) (c) Yams Others 0,01* 0,05* 0,05* 0,02* 0,05* II) BULB VEGETABLES 0,02* 0,05* 0,05* 0,1* 0,02* Garlic 0,5 0,1 0,1 5 Onions 0,5 (c) 0,1 0,1 5 (c) Shallots 0,5 0,1 0,1 5 (c) Springonions (b) (c) (a) (c) Others 0,01* 0,05 0,05* 0,05* 0,02* 0,05* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Acephate Chlorothalonil Chlorpyrifos Chlorpyrifosmethyl Cypermethrin, including other mixtures of constituent isomers (sum of isomers) Deltamethrin Fenvalerate, including other mixtures of constituent isomers (sum of isomers) Glyphosate Imazalil Iprodione Permethrin (sum of isomers) III) FRUITING VEGETABLES Solanacea 2 0,5 0,5 0,5 0,2 0,1* 5 0,5 Tomatoes 0,5 1 Peppers (a) 0,2 (a) Aubergines (a) Others 0,02* 0,05* 0,02* Cucurbits - edible peel 0,05* 0,05* 0,2 0,1 0,1* 0,2 2 0,1 Cucumbers (a) 1 0,2 Gherkins Courgettes Others 0,02* (b) 0,05* Cucurbits - inedible peel 0,02* (b) 0,05* 0,05* (c) 0,05* 0,1* 0,1 Melons 0,2 (a) (a) Squashes 0,5 Watermelons 0,5 Others 0,05* 0,02* 0,02* Sweet corn 0,02* 0,01* (c) 0,05* 0,05* (c) 0,05* 0,1* 0,02* 0,02* 0,1 IV) BRASSICA VEGETABLES Flowering brassica (a) (b) (c) 0,05* 0,5 0,1 1 0,1* 0,02* (a) Broccoli (c) Cauliflower 0,1 Others 0,05* Head brassica 2 (c) 0,05* 0,5 0,1 (c) 0,1* 0,02* (c) Brussels sprouts 0,5 (a) Head cabbage (b) 5 Others 0,01* 0,02* Leafy brassica (a) (b) (c) 0,05* 0,5 0,1* 0,02* (a) 1 Chinese cabbage 1 Kale (c) Others 0,05* Kohlrabi 0,02* 0,01* 0,05* 0,05* 0,2 0,05* (c) 0,1* 0,02* 0,1 0,05* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Acephate Chlorothalonil Chlorpyrifos Chlorpyrifosmethyl Cypermethrin, including other mixtures of constituent isomers (sum of isomers) Deltamethrin Fenvalerate, including other mixtures of constituent isomers (sum of isomers) Glyphosate Imazalil Iprodione Permethrin (sum of isomers) V) LEAF VEGETABLES AND FRESH HERBS Lettuce and similar 0,05* 2 0,5 0,05* 0,1* 0,02* 10 2 Cress Lamb's lettuce (c) Lettuce 1 (b) (c) Scarole (c) Others 0,02* 0,01* 0,05* Spinach and similar 0,02* 0,01* 0,05* 0,05* 0,5 0,5 0,05* 0,1* 0,02* 0,02* 1 Beet leaves (chord) Water cress 0,02* 0,01* 0,05* 0,05* 0,05* 0,05* 0,05* 0,1* 0,02* 0,02* 0,05* Witloof 0,02* 0,01* 0,05* 0,05* (c) (c) 0,05* 0,1* 0,02* 1 0,05* Herbs 0,02* (b) (c) 0,05* 2 0,5 0,05* 0,1* 0,02* 10 2 Chervil Chives Parsley Celery leaves Others VI) LEGUME VEGETABLES (fresh) (a) (c) 0,05* (c) 0,1* 0,02* (a) Beans (with pods) (b) 0,5 0,2 0,5 Beans (without pods) (b) (c) (c) 0,05* Peas (with pods) 2 (c) 0,1 0,1 Peas (without pods) (b) (c) 0,05* Others 0,01* 0,05* 0,05* 0,05* VII) STEM VEGETABLES (c) 0,05* 0,1* 0,02* Asparagus Cardoons Celery (b) (c) (a) 2 Fennel (c) (a) (c) Globe artichokes (a) (c) (c) (c) Leek (a) (b) 0,5 0,5 Rhubarb 2 Others 0,02* 0,01* 0,05* 0,05* 0,05* 0,02* 0,05* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Acephate Chlorothalonil Chlorpyrifos Chlorpyrifosmethyl Cypermethrin, including other mixtures of constituent isomers (sum of isomers) Deltamethrin Fenvalerate, including other mixtures of constituent isomers (sum of isomers) Glyphosate Imazalil Iprodione Permethrin (sum of isomers) VIII) FUNGI 0,02* 0,05* 0,05* 0,05* 0,05* 0,02* 0,02* 0,05* Cultivated mushrooms (b) 0,05* 0,1* Wild mushrooms 0,01* 1 50 3. Pulses 0,01* 0,05* 0,05* 1 (c) 0,02* 0,2 0,05* Beans (a) 0,05* (d) Lentils 0,02* (c) 0,1* Peas (a) (c) (d) Others 0,02* 0,05* 0,1* 4. Oil seeds 0,02* 0,01* 0,05* 0,1 0,02* Linseed 0,2 10 (a) Peanuts 0,1 Poppy seed 0,2 Sesame seed 0,2 Sunflower seed 0,2 (c) Rape seed (c) 0,2 0,1 10 0,5 0,1 Soya bean Mustard (d) (a) 0,1 Cotton seed 0,2 0,2 Others 0,05* 0,05* 0,05* 0,1* 0,02* 0,05* 5. Potatoes 0,02* 0,01* 0,05* 0,05* 0,05* 0,05* 0,1* 0,02* 0,05* Early potatoes 0,05* 0,02* Ware potatoes (c) 5 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1* 0,1* 0,1* 0,1* (d) 5 (d) 0,1* 0,1* 0,1* (d) 7. Hops (dried), including hop pellets and unconcentrated powder (d) (d) (d) 0,1* 30 5 5 0,1* 0,1* 0,1* (d) * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Benomyl Carbendazim Thiophanate-Methyl (sum expressed as carbendazim) Maneb Mancozeb Metiram Probineb, Zineb (sum expressed as CS2) Methamidophos Procymidone Vinclozolin (sum of vinclozolins and all metabolites containing the 3,5 dicloroaniline moiety, expressed as vinclozolin) 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts (I) CITRUS FRUIT 5 0,2 0,02* 0,05* Grapefruit Lemons Limes Mandarines (including clementines and similar hybrids) Oranges 2 Pomelos Others (c) (II) TREE NUTS (shelled or unshelled) 0,1* 0,1* 0,01* 0,05* 0,05* Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (III) POME FRUIT 2 (c) (b) 1 Apples (a) Pears (a) Quinces Others 0,02* (IV) STONE FRUIT (b) (a) Apricots (d) 2 2 Cherries (d) 1 0,5 Peaches (including nectarines and similar hybrids) (d) 2 2 Plums (d) 1 (c) Others 0,1* 0,05* 0,05* (V) BERRIES AND SMALL FRUIT Table and wine grapes (d) 2 (b) 5 5 Table grapes Wine grapes Strawberries (other than wild) 2 (b) 5 5 Cane fruit (other than wild) (d) (c) 0,01* 5 Blackberries Dewberries Loganberries Raspberries 10 Others 0,02* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Benomyl Carbendazim Thiophanate-Methyl (sum expressed as carbendazim) Maneb Mancozeb Metiram Probineb, Zineb (sum expressed as CS2) Methamidophos Procymidone Vinclozolin (sum of vinclozolins and all metabolites containing the 3,5 dicloroaniline moiety, expressed as vinclozolin) Other small fruit and berries (other than wild) 0,01* 0,02* Bilberries (fruit of species vaccinium myrtyllus) Cranberries Currants (red, black and white) (d) (c) (c) Gooseberries (d) (c) Others 0,1* 0,05* 0,05* Wild berries and wild fruit 0,1* 0,05* 0,01* 0,02* 0,05* (VI) MISCELLANEOUS FRUIT Avocados 0,05* 0,01* 0,05* (except kiwi) Bananas 1 Dates Figs Kiwi 5 Kumquats Litchis Mangoes Olives (table consumption) (d) Olives (oil extraction) (d) Passion fruit Pineapples Pomegranates Others 0,1* 0,02* 2. Vegetables, fresh or uncooked, frozen or dry (I) ROOT AND TUBER VEGETABLES 0,01* 0,02* Beetroot (c) Carrots (d) (c) (c) Celeriac (d) 0,2 Horseradish (c) Jerusalem artichokes Parsnips (c) Parsley root Radishes (c) (c) Salsify (d) (c) Sweet potatoes Swedes (d) (c) Turnips (d) Yams Others 0,1* 0,05* 0,05* (II) BULB VEGETABLES 0,01* 1 Garlic 0,5 0,2 Onions (d) 0,5 0,2 Shallots 0,5 0,2 Spring onions (c) (a) Others 0,1* 0,05* 0,02* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Benomyl Carbendazim Thiophanate-Methyl (sum expressed as carbendazim) Maneb Mancozeb Metiram Probineb, Zineb (sum expressed as CS2) Methamidophos Procymidone Vinclozolin (sum of vinclozolins and all metabolites containing the 3,5 dicloroaniline moiety, expressed as vinclozolin) (III) FRUITING VEGETABLES Solanacea 2 3 Tomatoes (d) (c) 0,5 Peppers (d) (b) Aubergines 0,5 0,2 Others 0,1* 2 0,01* Cucurbits - edible peel 1 1 Cucumbers (d) 0,5 1 Gherkins (d) (c) Courgettes (c) Others 0,1* 0,05* 0,01* Cucurbits - inedible peel (c) 0,01* 1 1 Melons 0,5 Squashes 0,5 Watermelons Others 0,1* Sweet corn 0,1* 0,05* 0,01* 0,02* 0,05* (IV) BRASSICA VEGETABLES Flowering brassica (d) (c) (b) 0,02* 0,05* Broccoli Cauliflower Others Head brassica (c) 0,5 0,02* 0,05* Brussels sprouts (d) Head cabbage Others Leafy brassica 0,1* (c) (b) 0,02* Chinese cabbage 2 Kale Others 0,05* Kohlrabi 0,1* (c) 0,01* 0,02* 0,05* (V) LEAF VEGETABLES AND FRESH HERBS Lettuce and similar (d) 5 5 5 Cress Lamb's lettuce Lettuce 0,2 Scarole Others 0,01* Spinach and similar 0,1* 0,05* 0,01* 0,02* 0,05* Beet leaves (chord) Water cress (d) (c) 0,01* 0,02* 0,05* Witloof (d) 0,2 0,01* (a) 2 Herbs 0,1* 5 0,01* 0,02* 0,05* Chervil Chives Parsley Celery leaves Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Benomyl Carbendazim Thiophanate-Methyl (sum expressed as carbendazim) Maneb Mancozeb Metiram Probineb, Zineb (sum expressed as CS2) Methamidophos Procymidone Vinclozolin (sum of vinclozolins and all metabolites containing the 3,5 dicloroaniline moiety, expressed as vinclozolin) (VI) LEGUME VEGETABLES (fresh) (d) (c) (b) Beans (with pods) 2 2 Beans (without pods) (a) (c) Peas (with pods) (a) 2 Peas (without pods) (a) (c) Others 0,2* 0,05* (VII) STEM VEGETABLES 0,02* Asparagus Cardoons Celery (d) (c) (c) Fennel Globe artichokes (c) (b) Leek (c) (b) Rhubarb Others 0,1* 0,05* 0,01* 0,05* (VIII) FUNGI 0,05* 0,01* 0,02* 0,05* Cultivated mushrooms 1 Wild mushrooms 0,1* 3. Pulses (c) (a) (c) Beans (d) (b) Lentils 0,1* 0,01* Peas (d) (b) Others 0,1* 0,01* 4. Oil seeds Linseed Peanuts Poppy seed Sesame seed Sunflower seed (with shell) 1 Sunflower seed (without shell) Rape seed (c) 1 1 Soya bean 0,2 1 Mustard Cotton seed 0,1 Others 0,1* 0,1* 0,01* 0,05* 0,05* 5. Potatoes (d) 0,05* 0,01* 0,02* 0,05* Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1* 0,1* 0,1* 0,1* 0,1* 7. Hops (dried), including hop pellets and unconcentrated powder (d) 25 2 0,1* 40 * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) DDT (sum of p,p& prime;-DDT, o,p& prime;-DDT, p,p& prime;-DDE and p,p& prime;-TDE (DDD) expressed as DDT) 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts (I) CITRUS FRUIT 0,05* Grapefruit Lemons Limes Mandarines (including clementines and similar hybrids) Oranges Pomelos Others (II) TREE NUTS (shelled or unshelled) 0,05* Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (III) POME FRUIT 0,05* Apples Pears Quinces Others (IV) STONE FRUIT 0,05* Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (V) BERRIES AND SMALL FRUIT 0,05* Table and wine grapes Table grapes Wine grapes Strawberries (other than wild) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) DDT (sum of p,p& prime;-DDT, o,p& prime;-DDT, p,p& prime;-DDE and p,p& prime;-TDE (DDD) expressed as DDT) Other small fruit and berries (other than wild) Bilberries (fruit of species vaccinium myrtyllus) Cranberries Currants (red, black and white) Gooseberries Others Wild berries and wild fruit (VI) MISCELLANEOUS FRUIT 0,05* Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives (table consumption) Olives (oil extraction) Passion fruit Pineapples Pomegranates Others 2. Vegetables, fresh or uncooked, frozen or dry (I) ROOT AND TUBER VEGETABLES 0,05* Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yams Others (II) BULB VEGETABLES 0,05* Garlic Onions Shallots Spring onions Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) DDT (sum of p,p& prime;-DDT, o,p& prime;-DDT, p,p& prime;-DDE and p,p& prime;-TDE (DDD) expressed as DDT) (III) FRUITING VEGETABLES 0,05* Solanacea Tomatoes Peppers Aubergines Others Cucurbits - edible peel Cucumbers Gherkins Courgettes Others Cucurbits - inedible peel Melons Squashes Watermelons Others Sweet corn(IV) BRASSICA VEGETABLES 0,05* Flowering brassica Broccoli Cauliflower Others Head brassica Brussels sprouts Head cabbage Others Leafy brassica Chinese cabbage Kale Others Kohlrabi (V) LEAF VEGETABLES AND FRESH HERBS 0,05* Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others Spinach and similar Beet leaves (chord) Water cress Witloof Herbs Chervil Chives Parsley Celery leaves Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) DDT (sum of p,p& prime;-DDT, o,p& prime;-DDT, p,p& prime;-DDE and p,p& prime;-TDE (DDD) expressed as DDT) (VI) LEGUME VEGETABLES (fresh) 0,05* Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (VII) STEM VEGETABLES 0,05* Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (VIII) FUNGI 0,05* Cultivated mushrooms Wild mushrooms 3. Pulses 0,05* Beans Lentils Peas Others 4. Oil seeds 0,05* Linseed Peanuts Poppy seed Sesame seed Sunflower seed (with shell) Sunflower seed (without shell) Rape seed Soya bean Mustard Cotton seed Others 5. Potatoes 0,05* Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,2* 7. Hops (dried), including hop pellets and unconcentrated powder 0,05* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Aminotriazole (Amitrole) Atrazine Binapacryl Bromophos-ethyl Captafol Dichlorprop (including dichlorprop P) 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts (I) CITRUS FRUIT 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Grapefruit Lemons Limes Mandarines (including clementines and similar hybrids) Oranges Pomelos Others (II) TREE NUTS (shelled or unshelled) 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (III) POME FRUIT 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Apples Pears Quinces Others (IV) STONE FRUIT 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (V) BERRIES AND SMALL FRUIT 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Table and wine grapes Table grapes Wine grapes Strawberries (other than wild) Cane fruit Blackberries Dewberries Loganberries Raspberries Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Aminotriazole (Amitrole) Atrazine Binapacryl Bromophos-ethyl Captafol Dichlorprop (including dichlorprop P) Other small fruit and berries (other than wild) Bilberries (fruit of species vaccinium myrtyllus) Cranberries Currants (red, black and white) Gooseberries Others Wild berries and wild fruit (VI) MISCELLANEOUS FRUIT 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives Passion fruit Pineapples Pomegranates Others 2. Vegetables, fresh or uncooked, frozen or dry (I) ROOT AND TUBER VEGETABLES 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yams Others (II) BULB VEGETABLES 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Garlic Onions Shallots Spring onions Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Aminotriazole (Amitrole) Atrazine Binapacryl Bromophos-ethyl Captafol Dichlorprop (including dichlorprop P) (III) FRUITING VEGETABLES 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Solanacea Tomatoes Peppers Aubergines Others Cucurbits - edible peel Cucumbers Gherkins Courgettes Others Cucurbits - inedible peel Melons Squashes Watermelons Others Sweet corn(IV) BRASSICA VEGETABLES 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Flowering brassica Broccoli Cauliflower Others Head brassica Brussels sprouts Head cabbage Others Leafy brassica Chinese cabbage Kale Others Kohlrabi (V) LEAF VEGETABLES AND FRESH HERBS 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others Spinach and similar Beet leaves (chord) Water cress Witloof Herbs Chervil Chives Parsley Celery leaves Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Aminotriazole (Amitrole) Atrazine Binapacryl Bromophos-ethyl Captafol Dichlorprop (including dichlorprop P) (VI) LEGUME VEGETABLES (fresh) 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (VII) STEM VEGETABLES 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (VIII) FUNGI 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Cultivated mushrooms Wild mushrooms 3. Pulses 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Beans Lentils Peas Others 4. Oil seeds 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean Mustard Cotton seed Others 5. Potatoes 0,05* 0,1* 0,05* 0,05* 0,02* 0,05* Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1* 0,1* 0,1* 0,1* 0,1* 0,1* 7. Hops (dried), including hop pellets and unconcentrated powder 0,1* 0,1* 0,1* 0,1* 0,1* 0,1* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Dinoseb Dioxathion Endrin 1,2-dibromo ethane (ethylene dibromide) Fenchlorphos (sum of fenchlorphos and fenchlorphos oxon expressed as fenchlorphos) 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts (I) CITRUS FRUIT 0,05* 0,05* 0,01* 0,01* 0,01* Grapefruit Lemons Limes Mandarines (including clementines and similar hybrids) Oranges Pomelos Others (II) TREE NUTS (shelled or unshelled) 0,05* 0,05* 0,01* 0,01* 0,01* Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (III) POME FRUIT 0,05* 0,05* 0,01* 0,01* 0,01* Apples Pears Quinces Others (IV) STONE FRUIT 0,05* 0,05* 0,01* 0,01* 0,01* Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (V) BERRIES AND SMALL FRUIT 0,05* 0,05* 0,01* 0,01* 0,01* Table and wine grapes Table grapes Wine grapes Strawberries (other than wild) Cane fruit Blackberries Dewberries Loganberries Raspberries Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Dinoseb Dioxathion Endrin 1,2-dibromo ethane (ethylene dibromide) Fenchlorphos (sum of fenchlorphos and fenchlorphos oxon expressed as fenchlorphos) Other small fruit and berries (other than wild) Bilberries (fruit of species vaccinium myrtyllus) Cranberries Currants (red, black and white) Gooseberries Others Wild berries and wild fruit (VI) MISCELLANEOUS FRUIT 0,05* 0,05* 0,01* 0,01* 0,01* Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives Passion fruit Pineapples Pomegranates Others 2. Vegetables, fresh or uncooked, frozen or dry (I) ROOT AND TUBER VEGETABLES 0,05* 0,05* 0,01* 0,01* 0,01* Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yams Others (II) BULB VEGETABLES 0,05* 0,05* 0,01* 0,01* 0,01* Garlic Onions Shallots Spring onions Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Dinoseb Dioxathion Endrin 1,2-dibromo ethane (ethylene dibromide) Fenchlorphos (sum of fenchlorphos and fenchlorphos oxon expressed as fenchlorphos) (III) FRUITING VEGETABLES 0,05* 0,05* 0,01* 0,01* 0,01* Solanacea Tomatoes Peppers Aubergines Others Cucurbits - edible peel Cucumbers Gherkins Courgettes Others Cucurbits - inedible peel Melons Squashes Watermelons Others Sweet corn(IV) BRASSICA VEGETABLES 0,05* 0,05* 0,01* 0,01* 0,01* Flowering brassica Broccoli Cauliflower Others Head brassica Brussels sprouts Head cabbage Others Leafy brassica Chinese cabbage Kale Others Kohlrabi (V) LEAF VEGETABLES AND FRESH HERBS 0,05* 0,05* 0,01* 0,01* 0,01* Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others Spinach and similar Beet leaves (chord) Water cress Witloof Herbs Chervil Chives Parsley Celery leaves Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Dinoseb Dioxathion Endrin 1,2-dibromo ethane (ethylene dibromide) Fenchlorphos (sum of fenchlorphos and fenchlorphos oxon expressed as fenchlorphos) (VI) LEGUME VEGETABLES (fresh) 0,05* 0,05* 0,01* 0,01* 0,01* Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (VII) STEM VEGETABLES 0,05* 0,05* 0,01* 0,01* 0,01* Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (VIII) FUNGI 0,05* 0,05* 0,01* 0,01* 0,01* Cultivated mushrooms Wild mushrooms 3. Pulses 0,05* 0,05* 0,01* 0,01* 0,01* Beans Lentils Peas Others 4. Oil seeds 0,05* 0,05* 0,01* 0,01* 0,01* Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean Mustard Cotton seed Others 5. Potatoes 0,05* 0,05* 0,01* 0,01* 0,01* Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,1* 0,1* 0,01* 0,1* 0,1* 7. Hops (dried), including hop pellets and unconcentrated powder 0,1* 0,1* 0,1* 0,01* 0,1* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Heptachlor (sum of heptachlor and heptachlor epoxide) Maleic hydrazide Methyl bromide Paraquat 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts (I) CITRUS FRUIT 0,01* 1* 0,05* 0,05* Grapefruit Lemons Limes Mandarines (including clementines and similar hybrids) Oranges Pomelos Others (II) TREE NUTS (shelled or unshelled) 0,01* 1* 0,05* Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (III) POME FRUIT 0,01* 1* 0,05* 0,05* Apples Pears Quinces Others (IV) STONE FRUIT 0,01* 1* 0,05* Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (V) BERRIES AND SMALL FRUIT 0,01* 1* 0,05* Table and wine grapes Table grapes Wine grapes Strawberries (other than wild) 0,05* Cane fruit (other than wild) 0,05* Blackberries Dewberries Loganberries Raspberries Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Heptachlor (sum of heptachlor and heptachlor epoxide) Maleic hydrazide Methyl bromide Paraquat Other small fruit and berries (other than wild) 0,05* Bilberries (fruit of species vaccinium myrtyllus) Cranberries Currants (red, black and white) Gooseberries Others Wild berries and wild fruit 0,05* (VI) MISCELLANEOUS FRUIT Avocados 0,01* 1* 0,05* (except figs) 0,05* Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives Passion fruit Pineapples Pomegranates Others 2. Vegetables, fresh or uncooked, frozen or dry (I) ROOT AND TUBER VEGETABLES 0,01* 1* 0,05* 0,05* Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yams Others (II) BULB VEGETABLES 0,01* 0,05* 0,05* Garlic Onions Shallots Spring onions 1* Others 10 * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Heptachlor (sum of heptachlor and heptachlor epoxide) Maleic hydrazide Methyl bromide Paraquat (III) FRUITING VEGETABLES 0,01* 1* 0,05* 0,05* Solanacea Tomatoes Peppers Aubergines Others Cucurbits - edible peel Cucumbers Gherkins Courgettes Others Cucurbits - inedible peel Melons Squashes Watermelons Others Sweet corn(IV) BRASSICA VEGETABLES 0,01* 1* 0,05* 0,05* Flowering brassica Broccoli Cauliflower Others Head brassica Brussels sprouts Head cabbage Others Leafy brassica Chinese cabbage Kale Others Kohlrabi (V) LEAF VEGETABLES AND FRESH HERBS 0,01* 1* 0,05* 0,05* Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others Spinach and similar Beet leaves (chord) Water cress Witloof Herbs Chervil Chives Parsley Celery leaves Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) Heptachlor (sum of heptachlor and heptachlor epoxide) Maleic hydrazide Methyl bromide Paraquat (VI) LEGUME VEGETABLES (fresh) 0,01* 1* 0,05* 0,05* Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (VII) STEM VEGETABLES 0,01* 1* 0,05* 0,05* Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (VIII) FUNGI 0,01* 1* 0,05* 0,05* Cultivated mushrooms Wild mushrooms 3. Pulses 0,01* 1* 0,05* Beans Lentils Peas Others 4. Oil seeds 0,01* 1* 0,1* 0,05* Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean Mustard Cotton seed Others 5. Potatoes 0,01* 0,05* 0,05* Early potatoes 1* Ware potatoes 50 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,02* 1* 0,05* 0,1* 7. Hops (dried), including hop pellets and unconcentrated powder 0,01* 1* 0,05* 0,1* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) TEPP Camphechlor (Toxaphene) 2,4,5-T 1. Fruit, fresh, dried or uncooked preserved by freezing not containing added sugar; nuts (I) CITRUS FRUIT 0,01* 0,1* 0,05* Grapefruit Lemons Limes Mandarines (including clementines and similar hybrids) Oranges Pomelos Others (II) TREE NUTS (shelled or unshelled) 0,01* 0,1* 0,05* Almonds Brazil nuts Cashew nuts Chestnuts Coconuts Hazelnuts Macadamia Pecans Pine nuts Pistachios Walnuts Others (III) POME FRUIT 0,01* 0,1* 0,05* Apples Pears Quinces Others (IV) STONE FRUIT 0,01* 0,1* 0,05* Apricots Cherries Peaches (including nectarines and similar hybrids) Plums Others (V) BERRIES AND SMALL FRUIT 0,01* 0,1* 0,05* Table and wine grapes Table grapes Wine grapes Strawberries (other than wild) Cane fruit (other than wild) Blackberries Dewberries Loganberries Raspberries Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) TEPP Camphechlor (Toxaphene) 2,4,5-T Other small fruit and berries (other than wild) Bilberries (fruit of species vaccinium myrtyllus) Cranberries Currants (red, black and white) Gooseberries Others Wild berries and wild fruit (VI) MISCELLANEOUS FRUIT 0,01* 0,1* 0,05* Avocados Bananas Dates Figs Kiwi Kumquats Litchis Mangoes Olives Passion fruit Pineapples Pomegranates Others 2. Vegetables, fresh or uncooked, frozen or dry (I) ROOT AND TUBER VEGETABLES 0,01* 0,1* 0,05* Beetroot Carrots Celeriac Horseradish Jerusalem artichokes Parsnips Parsley root Radishes Salsify Sweet potatoes Swedes Turnips Yams Others (II) BULB VEGETABLES 0,01* 0,1* 0,05* Garlic Onions Shallots Spring onions Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) TEPP Camphechlor (Toxaphene) 2,4,5-T (III) FRUITING VEGETABLES 0,01* 0,1* 0,05* Solanacea Tomatoes Peppers Aubergines Others Cucurbits - edible peel Cucumbers Gherkins Courgettes Others Cucurbits - inedible peel Melons Squashes Watermelons Others Sweet corn(IV) BRASSICA VEGETABLES 0,01* 0,1* 0,05* Flowering brassica Broccoli Cauliflower Others Head brassica Brussels sprouts Head cabbage Others Leafy brassica Chinese cabbage Kale Others Kohlrabi (V) LEAF VEGETABLES AND FRESH HERBS 0,01* 0,1* 0,05* Lettuce and similar Cress Lamb's lettuce Lettuce Scarole Others Spinach and similar Beet leaves (chord) Water cress Witloof Herbs Chervil Chives Parsley Celery leaves Others * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.Groups and examples of individual products to which the MRLs apply Pesticide residues and maximum residue levels (mg/kg) TEPP Camphechlor (Toxaphene) 2,4,5-T (VI) LEGUME VEGETABLES (fresh) 0,01* 0,1* 0,05* Beans (with pods) Beans (without pods) Peas (with pods) Peas (without pods) Others (VII) STEM VEGETABLES 0,01* 0,1* 0,05* Asparagus Cardoons Celery Fennel Globe artichokes Leek Rhubarb Others (VIII) FUNGI 0,01* 0,1* 0,05* Cultivated mushrooms Wild mushrooms 3. Pulses 0,01* 0,1* 0,05* Beans Lentils Peas Others 4. Oil seeds 0,01* 0,1* 0,05* Linseed Peanuts Poppy seed Sesame seed Sunflower seed Rape seed Soya bean Mustard Cotton seed Others 5. Potatoes 0,01* 0,1* 0,05* Early potatoes Ware potatoes 6. Tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) 0,02* 0,1* 0,05* 7. Hops (dried), including hop pellets and unconcentrated powder 0,02* 0,1* 0,05* * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*. Pesticide residues and maximum residue levels specifically in respect of tea (dried leaves and stalks, fermented or otherwise, Camellia sinensis) Pesticide residues Maximum levels in mg/kg (ppm) 1. Aldrin 2. Dieldrin AA aa A aa a singly or combined expressed as dieldrin (HEOD) 0,02 3. Endosulfan (sum of alpha- and beta-isomers and of endosulfan sulphate, expressed as endosulfan) 30 4. Hexachlorocyclohexane (HCH) 4.1 alpha-isomer 4.2 beta-isomer AA A a (sum) 0,2 4.3 gamma-isomer (lindane) 0,2 5. Biphentrin (d) 6. Bromopropylate (d) 7. Cartap 20 8. Chlordane (sum of cis- and trans-isomers) 0,02* 9. Dichlorvos (d) 10. Dicofol (d) 11. Dimethoate 0,2 12. Omethoate 0,1 13. Ethion 2 14. Fenitrothion (d) 15. Flucythrinate (sum of isomers) (d) 16. Hexachlorobenzene (HCB) 0,01* 17. Malathion (sum of malathion and malaoxon expressed as malathion) (d) 18. Methidathion (d) 19. Monocrotophos (d) 20. Phoxim (d) 21. Profenophos (d) 22. Propargite (d) 23. Quinalphos (d) 24. Phosmet (sum of phosmet and phosmet oxon expressed as phosmet) (d) * Indicates lower limit of analytical determination. (a) (b) (c) (d) Should levels not be adopted by 1 January 1998, the following maximum levels shall apply as indicated thereafter: (a) 0,02* (b) 0,01* (c) 0,05* (d) 0,1*.' Article 3 Member States shall bring into force not later than 31 December 1993 the laws, regulations or administrative provisions necessary to comply with this Directive. When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States. Article 4 This Directive is addressed to the Member States. Done at Luxembourg, 29 June 1993. For the Council The President S. AUKEN (1) OJ No L 340, 9. 12. 1976, p. 26. Directive as last amended by Directive 89/186/EEC (OJ No L 66, 10. 3. 1989, p. 36).(2) OJ No L 350, 14. 12. 1990, p. 71.(3) OJ No L 230, 19. 8. 1991, p. 1.